In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                   No. 06-20-00020-CV



          PHILIP J. EMERSON, JR., Appellant

                            V.

 HOLLY LAKE RANCH ASSOCIATION, ET AL., Appellees



         On Appeal from the 402nd District Court
                 Wood County, Texas
               Trial Court No. 2019-680




       Before Morriss, C.J., Burgess and Stevens, JJ.
               Opinion by Justice Stevens
                                        OPINION
         Philip J. Emerson, Jr., filed a motion challenging the trial court’s March 12, 2020, order

denying Emerson’s claim of inability to afford payment of court costs. We affirm the trial court’s

order.

I.       Background

         On November 14, 2019, Emerson filed a Statement of Inability to Afford Payment of Court

Costs (Statement) in the 402nd Judicial District Court of Wood County in trial court cause number

2019-680, styled Philip J. Emerson, Jr. v. Holly Lake Ranch Association, et al. Wood County

District Clerk Donna Huston filed a sworn motion contesting Emerson’s alleged inability to afford

payment of court costs. Following a hearing on March 12, 2020, the trial court sustained the

contest and issued an order denying Emerson’s claim of inability to afford payment of court costs.

Emerson timely filed a motion in this Court, in accordance with Rule 145(g) of the Texas Rules

of Civil Procedure, challenging the trial court’s order. See TEX. R. CIV. P. 145(g)(1)–(2). We

review the trial court’s order for an abuse of discretion. See In re N.V.R., No. 06-17-00022-CV,

2017 WL 727261, at *1 (Tex. App.—Texarkana Feb. 24, 2017, no pet.) (mem. op.).

II.      Applicable Law

         Rule 145(a) of the Texas Rules of Civil Procedure states, “A party who files a Statement

of Inability to Afford Payment of Court Costs cannot be required to pay costs except by order of

the court as provided by this rule.” TEX. R. CIV. P. 145(a). “The declarant must provide in the

Statement, and, if available, in attachments to the Statement, evidence of the declarant’s inability

to afford costs.” TEX. R. CIV. P. 145(e). Notwithstanding the filing of a Statement, the court may

order the declarant to pay costs pursuant to Rule 145(f):
                                                 2
         (1)     On Motion by the Clerk or a Party. The clerk or any party may move to
         require the declarant to pay costs only if the motion contains sworn evidence, not
         merely on information or belief:

         (A)    that the Statement was materially false when it was made; or

         (B)    that because of changed circumstances, the Statement is no longer true in
         material respects.

TEX. R. CIV. P. 145(f)(1)(A), (B); see In re A.M., 557 S.W.3d 607 (Tex. App.—El Paso 2016, no

pet.).

         That said, a party who files a Statement may not be required to pay court costs unless the

trial court holds an oral evidentiary hearing, with proper notice given to the declarant. At the

hearing, the burden is on the declarant to prove his inability to afford the payment of court costs.

See TEX. R. CIV. P. 145(f)(5). “In the trial court, the test for determining indigence is whether the

record as a whole shows by a preponderance of the evidence that the applicant would be unable to

pay the costs, or a part thereof, or give security therefor, if he really wanted to and made a good-

faith effort to do so.” Silver v. Toyota Motor Mfg. Tex., Inc., No. 04-19-00409-CV, 2019 WL
5196402, at *2 (Tex. App.—San Antonio Oct. 6, 2019, no pet.) (per curiam) (mem. op.) (quoting

Basaldua v. Hadden, 298 S.W.3d 238, 241 (Tex. App.—San Antonio 2009, no pet.) (per curiam)).

If the trial court determines that the declarant can afford to pay court costs, the trial court must

issue an order containing detailed findings. See TEX. R. CIV. P. 145(f)(6).




                                                 3
III.     Discussion

         Emerson’s Statement was made under penalty of perjury, as required by Rule 145, and was

filed by the clerk. 1 The Statement indicated that Emerson was not represented by legal aid, did

not apply for such representation, and did not receive needs-based public benefits. The Statement

further indicated, however, that Emerson had no monthly income, had $150.00 in cash and a total

of $35.00 in the bank, owned a 2014 Ford F250 truck valued at $25,000.00, and owned four lots

in Holly Lake Ranch with a total value of $400.00. The Statement reflected total monthly expenses

of $3,351.00 and a student loan debt of approximately $215,000.00.

         At the hearing, Huston testified that she questioned the value of the Holly Lake Ranch lots

listed on Emerson’s Statement, valued at $400.00. Huston checked the records of the Wood

County Appraisal District, which indicated that the lots were valued at $1,000.00. She also

introduced into evidence Emerson’s Ally Bank statement submitted in response to her contest.

The bank statement reflected several deposits into Emerson’s Ally Bank account from July through

October 2019, totaling $7,853.84. It appears that the bulk of those deposits were made by wire

transfer from Emerson’s Fidelity Investments brokerage account; other deposits were made via

eCheck. 2




1
 “The clerk may refuse to file a Statement that is not sworn to before a notary or made under penalty of perjury. No
other defect is a ground for refusing to file a Statement,” but if the statement contains a material defect or omission,
the declarant may be directed by the court to correct or clarify the statement. TEX. R. CIV. P. 145(d). Emerson’s
affidavit was filed by the clerk, and he was not directed to correct or clarify it.
2
 Records from Fidelity Investments indicate that Emerson made a withdrawal from his Fidelity Investments brokerage
account in the amount of $9,549.54. Those funds were deposited by wire transfer in the Ally Bank account on April
17, 2019. That deposit predated the date range of the Ally Bank statement introduced as a hearing exhibit. The
Fidelity records further indicated that a wire transfer from Fidelity to Ally Bank took place on August 9, 2019, in the
amount of $1,162.07, and that another such transfer in the amount of $5,732.41 took place on July 2, 2019.
                                                           4
            Emerson’s Ally Bank account balance on October 24, 2019, was $19.60. Debits reflected

on the Ally Bank statement appear to be for ordinary living expenses, with the exception of several

TXEFILE charges, one charge of $107.00 to Hollywood Nails, one charge of $85.00 to Nails by

Amy, and several large payments to American Express and various credit cards.

            In a June 24, 2019, declaration made by Emerson in conjunction with a lawsuit, he

indicated that, at his most recent job, he earned over $200,000.00 between September 2017 and

December 2017. Exhibits introduced and accepted into evidence at the hearing also included:

            (1)      a September 8, 2019, contract for real and personal property that listed Emerson as

the buyer of Lots 230 and 231 of Holly Lake Ranch, including a singlewide manufactured home,

for the consideration of $110.00;

            (2)      a January 10, 2020, open records request to the Wood County Sheriff’s Office from

Emerson requesting various documents, in which Emerson stated that he was “prepared to pay

reasonable costs for copying—within the guidelines of the Act”;

            (3)      a case transaction summary for Emerson in trial court case number 2019-680

reflecting total court costs of $22,679.00, $16,472.00 of which was for copies and $4,900.00 of

which was for constable services;

            (4)      the April 16, 2018, unsworn declaration of Philip J. Emerson, Jr., stated that he

owns six lots in the Holly Lake Ranch Development; 3




3
    Emerson stated that he owns lots 1, 2, 27, 84, 276, and 333, but the Sheriff sold lots 84 and 276 in May 2019.
                                                             5
            (5)      a page from one of Emerson’s pleadings in trial court case number 2019-680 stating

that he “earned more than $220,000.00 at [his] last job over a period of time of less than four

months [and that, o]n January 5, 2020, [he] worked at a billable rate of $75.00 per hour”; and

            (6)      a 2019 declaration of Philip “P J” Emerson, Jr., stating that “[w]hile awaiting trial,

[he] completed an accounting degree program at the University of Texas at Tyler . . . [and then]

went to law school at St. Mary’s University School of Law.”

            Emerson testified that, in addition to the Ally Bank and Fidelity Investment exhibits, he

did not have additional evidence regarding those accounts or any other accounts in his possession

or control that would show the court that he had no funds.

            Emerson further testified that he received his accounting degree in May 2016 and that he

thereafter attended St. Mary’s Law School from August 2016 through December 2018, although

he did not graduate. 4 He testified that he also had a Texas adjuster’s license and had worked for

attorney Erick Platten since January 5, 2020, making $75.00 an hour, depending on the work; he

also testified that he sometimes earns $37.50 an hour. Emerson had no evidence that he had sought

and had been unable to find employment. Emerson conceded that he had money coming in but

stated that it was not enough to cover his credit card debts. He has not advertised his services as

an accountant since he began working for Platten. Emerson did not look for work—other than in

the accounting field—before he began working for Platten.

            After hearing this evidence, the trial court issued the following detailed findings in

accordance with Rule 145(f)(6):



4
    Emerson testified that his law school grades were good and that he was eligible to return.
                                                             6
1.    PLAINTIFF HAS FILED MULTIPLE LAWSUITS IN THE 402ND
      DISTRICT COURT, EACH ALLEGING SIMILAR INCIDENTS
      AGAINST THE SAME OR SIMILAR DEFENDANTS.           THE
      PLEADINGS FILED BY PLAINTIFF IN EACH OF THESE LAWSUITS
      ARE    EXTREMELY     AND   UNUSUALLY      VOLUMINOUS,
      CONTAINING HUNDREDS AND HUNDREDS OF PAGES.

2.    IT APPEARS TO THE COURT THAT THE PLAINTIFF IS
      INTENTIONALLY RUNNING UP THE COSTS IN THESE CASES DUE
      TO THE VOLUMINOUS PLEADINGS WHICH ARE EITHER
      REDUNDANT OR UNNECESSARY TO PURSUE ANY OF HIS
      CAUSES OF ACTION.

3.    PLAINTIFF PAID $1,915 IN COURT COSTS IN ONE OF HIS OTHER
      LAWSUITS (NOT INCLUDED IN THIS HEARING OR ORDER) IN
      THE 402ND DISTRICT COURT IN 2019 WITH NO CLAIM OF
      INABILITY TO PAY COSTS.

4.    PLAINTIFF HAS AN ACCOUNTING DEGREE.

5.    WHILE PLAINTIFF HAS ATTENDED LAW SCHOOL, HE IS NOT
      LICENSED TO PRACTICE LAW.

6     PLAINTIFF HAS DONE AND CONTINUES TO DO RESEARCH AND
      APPELLATE WORK FOR ATTORNEY ERIC PLATTEN AT A RATE
      OF $75.00 AN HOUR (A FACT THAT HE DOES NOT INCLUDE IN HIS
      SWORN AFFIDAVIT OR INABILITY TO PAY COSTS).

7.    PLAINTIFF HAS ALSO WORKED AS A FEDERAL FLOOD
      ADJUSTER AND IS STILL QUALIFIED TO PERFORM SUCH WORK.

8.    PLAINTIFF EARNED $200,000 WITHIN A FOUR MONTH PERIOD OF
      TIME IN 2017.

9.    BETWEEN JULY AND OCTOBER OF 2019, PLAINTIFF MADE WIRE
      TRANSFERS FROM HIS “ALLY” BANK ACCOUNT. $1,162.07 WAS
      TRANSFERRED ON AUGUST 9, 2019.            $5,732.41 WAS
      TRANSFERRED ON JULY 2, 2019. THESE WIRE TRANSFERS ALSO
      APPEAR ON THE RECORDS PROVIDED BY PLAINTIFF’S
      “FIDELITY INVESTMENT” RECORDS.

10.   ALSO EVIDENT FROM THE DOCUMENTS PROVIDED BY
      PLAINTIFF THROUGH  THE  “FIDELITY INVESTMENT”
                               7
           DOCUMENTS IS A $9,549.54 WIRE TRANSFER DATED APRIL 17,
           2019 AND ANOTHER WIRE TRANSFER IN THE AMOUNT OF
           $5,773.13 DATED MAY 15, 2019.

     11.   THE RECORD IS UNCLEAR AS TO THE ORIGIN OR DISPOSITION
           OF THESE FUNDS, BUT IT IS CLEAR THAT PLAINTIFF HAD
           ACCESS TO SUBSTANTIAL FUNDS DURING THIS PERIOD OF
           TIME.

     12.   PLAINTIFF CONTENDS TO HAVE MINIMAL BALANCES IN HIS
           “ALLY” ACCOUNT. NO EVIDENCE OF HIS CURRENT BALANCE
           IN THIS ACCOUNT HAS BEEN OFFERED BY PLAINTIFF.
           EVIDENCE FROM THE “FIDELITY INVESTMENT” ACCOUNT
           ESTABLISHES LARGE SUMS OF MONEY GOING INTO AND OUT
           OF THAT ACCOUNT. THE BURDEN TO SHOW THE LACK OF
           FUNDS RESTS SOLELY ON THE PLAINTIFF. PLAINTIFF FAILED
           TO MEET THAT BURDEN. THUS, THE INFERENCE WOULD
           WEIGH AGAINST A FINDING OF INABILITY TO PAY.

     13.   PLAINTIFF HAS FURTHER SHOWN HIS “ABILITY” TO MAKE
           PAYMENTS OF $1,718.46 (JULY 3, 2019) AND $1,313.28 (JULY 3,
           2019) IN AMEX EPAYMENTS, $107.00 (AUGUST 26, 2019) TO
           “HOLLYWOOD NAILS” IN LONGVIEW, TEXAS AND $85.00 (JULY
           9, 2019) TO “NAILS BY AMY[.”] PLAINTIFF HAS CHOSEN TO
           MAKE SUCH EXPENDITURES WHILE REFUSING TO PAY THE
           COURT COSTS ASSOCIATED WITH THE FILING OF HIS
           NUMEROUS LAWSUITS.

     14.   PLAINTIFF FURTHER OWNS FOUR LOTS IN THE HOLLY LAKE
           RANCH SUBDIVISION WHICH ARE VALUED AT $1,000.00 EACH
           BY THE WOOD COUNTY APPRAISAL DISTRICT. PLAINTIFF HAS
           UNDERVALUED THESE LOTS IN HIS SWORN STATEMENT,
           CLAIMING THAT EACH IS VALUED AT $400.00.

The trial court concluded, “BASED ON THE ABOVE FINDINGS OF FACT, THE COURT

HEREBY FINDS THAT THE PLAINTIFF EITHER HAS THE MONETARY RESOURCES

AVAILABLE TO PAY THE COURT COSTS ASSOCIATED WITH HIS MULTIPLE,

VOLUMINOUS LAWSUITS OR HAS THE EARNING CAPACITY TO PAY THESE COSTS.”


                                     8
         At the hearing, Emerson relied on the fact that his Ally Bank statement dated October 24,

2019, reflected a balance of $19.60. Yet, this is just a snapshot in time. The Ally Bank account

reflected significant deposits and steady withdrawals. Emerson chose not to supplement with

additional records to show that his account continued to reflect a low balance or that it reflected

minimal or no deposits. Conversely, evidence at the February 2020 hearing showed that Emerson

was employed by an attorney and was earning $75.00 an hour. The evidence further indicated that

Emerson had an accounting degree, had worked as a flood claims adjuster at which he earned

significant money in 2017, and had attended law school. 5 He was able to afford certain expenses

that could perhaps be viewed as discretionary, but claimed that he could not afford court costs

which, in the trial court’s estimation, were intentionally run up “due to the voluminous pleadings

which are either redundant or unnecessary to pursue any of his causes of action.” 6

         On this record, we conclude that the trial court did not abuse its discretion by finding that

Emerson failed to carry his burden under Rule 145 and is therefore not unable to afford payment

of court costs. See TEX. R. CIV. P. 145(f)(5); Basaldua v. Hadden, 298 S.W.3d 238, 241 (Tex.

App.—San Antonio 2009, no pet.) (per curiam); see also Silver, 2019 WL 5196402, at *2 (record

as a whole fails to show “by a preponderance of the evidence that [Emerson] would be unable to

pay the costs, or a part thereof, or give security therefor, if he really wanted to and made a good-

faith effort to do so”).




5
 Although Emerson’s Statement indicated that he had student loan debt in excess of $200,000.00, there is no listing
of any payment on this debt under the total monthly expenses portion of the Statement.
6
 The cost of the clerk’s record is substantial, due in large part to copying fees. The trial court indicated that much of
the record is redundant.
                                                           9
IV.   Conclusion

      We affirm the trial court’s order.



                                           Scott E. Stevens
                                           Justice

Date Submitted:      April 13, 2020
Date Decided:        April 20, 2020




                                             10